Citation Nr: 0423222	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  02-19 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a generalized skin 
rash.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) with the 
Army National Guard from March 4, 1981 until June 5, 1981.  

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a September 2001 
rating decision of the Winston-Salem Regional Office (RO) 
that denied service connection for scabies, claimed as a 
rash.

The appellant was afforded a personal hearings at the RO in 
September 2002, and before the undersigned Member of the 
Board by videoconference in March 2004.  The transcripts are 
of record.

In correspondence to the RO dated in March 2001, the 
appellant raised the issue of loss of teeth due to service.  
This matter is referred to the RO for appropriate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant asserts that he now has a chronic generalized 
skin rash which first began during ACDUTRA.  

Review of the training records reflects that the appellant 
was treated for complaints of a rash over both legs and feet 
with itching shortly after entering service in March 1981.  
The first post training evidence of record referring to 
further symptoms of skin inflammation is dated in 1995.  

The appellant testified upon personal hearing on appeal in 
March 2004 that he had been treated for skin symptoms by a 
Dr. Fraser of Roanoke Rapids, North Carolina after service in 
1981.  These records have not been requested and should be 
secured.

Additionally, the record reflects that the appellant has 
never had a VA examination for compensation and pension 
purposes.  This should be accomplished to obtain a definitive 
diagnosis of any current skin disability and an opinion as to 
whether it relates back to symptoms recorded during active 
training.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The appellant should be contacted and 
asked to provide the names and addresses 
of any and all providers who treated him 
for skin symptoms in the years after 
discharge from ACDUTRA, to include Dr. 
Fraser.  Records should be requested from 
each provider identified, if not already 
of record.

3.  The appellant should also be 
scheduled for a VA examination by a 
dermatologisy to determine the nature, 
severity, and etiology of any current 
skin problem.  The claims file must be 
made available to the examiner prior to 
the examination.  All indicated tests and 
studies should be accomplished.  After 
reviewing the claims folder and examining 
the appellant, the examiner is requested 
to render an opinion as to whether it is 
as least as likely as not that any 
current skin disorder diagnosed is 
related to thesymptoms noted during 
active duty training in March 1981.  A 
complete rationale for the opinion 
expressed should be included in the 
report. 

4.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be given the opportunity to respond.  
The case should then be returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



